Citation Nr: 1047199	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-09 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability 
rating for erectile dysfunction.

2.  Entitlement to service connection for bilateral eye disorder, 
to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

 
WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Veteran testified before the Board from the San Antonio, 
Texas, VA satellite office of the Houston RO at a Board 
videoconference hearing in July 2010. 

The issue of service connection on a secondary basis for 
bilateral eye disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

At the July 20, 2010 Board personal hearing, prior to the 
promulgation of a decision in the appeal, the Veteran informed 
the Board that a withdrawal of his appeal seeking an initial 
compensable rating for erectile dysfunction is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a higher 
(compensable) initial disability rating for erectile dysfunction 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at the July 20, 2010 Board personal 
videoconference hearing, prior to the promulgation of a decision 
in the appeal, the Veteran informed the Board that he wanted to 
withdraw his appeal for a higher (compensable) initial disability 
rating for erectile dysfunction.  The Veteran has withdrawn his 
appeal as to the matter of an initial compensable rating for 
erectile dysfunction; hence, there remain no allegations of 
errors of fact or law for appellate consideration with respect to 
that matter.  Accordingly, the Board does not have jurisdiction 
to review the appeal for a higher (compensable) initial 
disability rating for erectile dysfunction, and it is dismissed.


ORDER

The appeal for a higher (compensable) initial disability rating 
for erectile dysfunction is dismissed.


REMAND

The Veteran contends that his bilateral eye disability, diagnosed 
as cataracts and posterior vitreous detachment, are secondary to 
his service-connected diabetes mellitus.  He asserts that 
cataracts are a common diabetic complication of diabetes, and 
that this relationship is supported by several studies.

The Board initially notes that, at the July 2010 Board personal 
hearing, the Veteran requested that the Board hold the record 
open for 60 days in order for him to obtain and submit an opinion 
by a medical professional linking his current eye disorders to 
his service-connected diabetes.   The Board held the record open 
for the requisite period, but no further evidence from the 
Veteran was received.

Turning to the medical evidence on file, the only opinion 
addressing any relationship between the Veteran's eye disorders 
and his service-connected diabetes is that of a June 2006 VA 
examiner.  The June 2006 VA examiner diagnosed the Veteran with 
cataracts and posterior vitreous detachment, and concluded that 
the eye disorders were not caused or aggravated by the service-
connected diabetes; however, the examiner did not provide any 
rationale for this conclusion.  A mere conclusion by a medical 
doctor is insufficient to allow the Board to make an informed 
decision as to what weight to assign to a doctor's opinion.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The absence of 
a rationale to explain the examiner's conclusion renders the 
examination inadequate.  The Board consequently finds that 
another VA examination is necessary to decide the issue of 
service connection for  an eye disorder.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to 
provide an examination, VA must provide an adequate one, or 
notify the claimant as to why one will not or can not be 
provided).

The Veteran's claim for service connection for an eye disorder in 
this case was filed in January 2006.  VA amended its regulation 
pertaining to secondary service connection, effective from 
October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 
C.F.R. § 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection based 
on aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  As the new regulation appears more 
restrictive than the old, and because the Veteran's appeal was 
already pending when the new provisions were promulgated, this 
appeal should be considered under the secondary service 
connection regulation that was in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

The March 2007 statement of the case provided the Veteran with 
the version of 38 C.F.R. § 3.310 in effect as of October 10, 
2006.  Given that it is the former version of that regulation 
which applies in this case, on remand the RO should ensure that 
the Veteran receives proper notice of the version of 38 C.F.R. 
§ 3.310 in effect prior to October 10, 2006.

Accordingly, the issue of service connection for bilateral eye 
disorder, to include as secondary to service-connected diabetes 
mellitus is REMANDED for the following actions:

1.  The Veteran should be afforded a VA eye 
disorders examination by an examiner with 
appropriate expertise to determine the 
nature and etiology of any bilateral eye 
disability.  All indicated studies, tests 
and evaluations deemed necessary should be 
performed.  With respect to any eye 
disorder(s) identified, the examiner should 
opine whether it is at least as likely as 
not that such disorder(s) is (are) 
etiologically related to the Veteran's 
period of active service, or was (were) 
caused or chronically worsened by service-
connected diabetes mellitus.  The claims 
folder must be made available to the 
examiner for proper review of the medical 
history. 

2.  The AMC/RO should then readjudicate the 
issue remaining on appeal.  If the benefit 
sought on appeal is not granted, the AMC/RO 
should issue a supplemental statement of 
the case, which should include citation to 
the version of 38 C.F.R. § 3.310 in effect 
prior to October 10, 2006, and provide the 
Veteran and his representative with an 
appropriate opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case, 
the case should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the RO.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010). 


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


